Citation Nr: 0322364	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  91-48 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The appellant served on active duty for training from 
February 25, 1980 to May 22, 1980.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 decision of the RO 
that denied the appellant's claim of service connection for a 
psychiatric disorder.  

In January 1992, February 1995 and August 1999, the Board 
remanded the case to the RO for additional development of the 
record.  

In a June 2002 decision, the Board denied the appellant's 
claim of service connection for an innocently acquired 
psychiatric disorder.  

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a February 2003 Order, the Court granted a Joint Motion 
for Remand of the parties (the appellant and the VA 
Secretary), vacating the Board's June 2002 decision and 
remanding the case to the Board, pursuant to 38 U.S.C. 
§ 7252(a), for readjudication consistent with the Joint 
Motion.  






REMAND

In the Joint Motion for Remand, dated in February 2003, the 
parties indicated deficiencies in the Board's decision of 
June 2002, pertaining to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  

The parties agreed that a remand of the case to the Board was 
required so that the Board could provide adequate reasons and 
bases for its determination that, in this case, VA met the 
requirements of the duty to notify under the VCAA.  

The VCAA, signed into law during the pendency of the 
appellant's appeal, essentially enhances the VA's obligation 
to notify him about his claim (i.e., what information or 
evidence is required to grant his claim) and to assist him to 
obtain evidence for his claim.  

In view of the stated VCAA deficiencies identified in the 
Joint Motion to Remand of February 2003, it is the Board's 
judgment that a remand to the RO is necessary.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the appellant or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In that regard, the RO must ensure that the appellant has 
been notified of what information or evidence was needed from 
him and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the appellant has been 
afforded the requisite time and opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the appellant and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of service connection for an innocently 
acquired psychiatric disorder. 

2.  Thereafter, the RO should readjudicate 
the appellant's claim of service 
connection for an innocently acquired 
psychiatric disorder.  If the decision 
remains adverse to the appellant, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



